By the Court.

Lyon, J.,
delivering the opinion.
The Court refused to charge, that Joseph B. Ramsey, in his capacity as a police officer, had no right or authority to arrest the defendant without a warrant, but charged, that the Legislature had clothed the City Council of Augusta with power to regulate the police department of the city, and that the officer was not compelled to wait until he could get a warrant, but had a right to make the arrest and detain the party until a warrant could be procured; that if the jury find, from the evidence, that Joseph B. Ramsey had no warrant to search the room and baggage of the defendant, he (Ramsey) was a trespasser, but defendant had no right to shoot him. The Court refused to charge, that if the jury found, from the evidence, that the arrest, or capture of the *430defendant, by Ramsey, was without the authority of law, the defendant had a right, under the law, to resist the arrest, and also had a right to resist the searching of his room and baggage.' The Court charged, that the defendant had no right to resist the arrest, that Ramsey was guilty of false imprisonment, and that defendant should wait and take his remedy the law gave him for the same; that nothing but self-defense was an excuse for shooting at another.
These charges and refusals to charge are excepted to, and form the first four grounds of the motion for new trial. The substance of the four several exceptions is, that the arrest, by Ramsey, as a police officer and without a warrant, was illegal, and that, consequently, the defendant had the right to resist the arrest and search of his baggage and room, and in this sense we will consider the whole together with reference to the facts of the case.
1. It is not true, that, because the officer arresting was a police officer of the city of Augusta, and not an officer of the public law of the land, as a sheriff or constable, the arrest was illegal, or that the prisoner had any other right to resist him than a public officer, for the public officer or watchman of a city is as much under the protection of the law as a bailiff, constable or sheriff. 1 Russ on Cr., 532 and 533.
2. Neither is it true, that the officer is necessarily á trespasser, or his arrest illegal, because he acts without a warrant. On the contrary he is, “ by virtue of his office, empowered, by law, to arrest felons, or those that are suspected of felony, and that before conviction and also before indictment. And these are under greater protection of the law, in execution of this part of their office, upon these two accounts:
“ 1. Because they are persons more eminently trusted by the law, as in many other incidents to their office, so in this.
“ 2. Because they are, by law, punishable, if they neglect their duty in it.
“ And therefore it is all the reason that can be, that they should have the greatest protection and encouragement in the due execution of their office, since their actings herein are not arbitrary, but necessary duties, (not permissions,) and under severe punishment in their neglect thereof. And hence it is that these officers, that are thus entrusted, may, without any other warrant but from themselves, arrest fel*431ons and those that are probably suspected of felonies, and if they he assaulted and killed in the execution of their office, it is murder.” 2 Hale’s Pleas of the Crown, 85, 86; and 1 East P. C., 301. So, upon authority, the Court committed no error.
3. But there is another view of this question which effectually disposes of it; that is, concede that the law is as claimed by defendant — that the arrest was illegal, and the defendant had a right, under law, and it was his constitutional privilege, to resist an illegal seizure of his person or search of his room and baggage: according to the proof, the shooting was not in resistance to the arrest or the search, nor to prevent either. On the contrary, the shooting took place after he was arrested, and after he had voluntarily carried the officer to the room where his carpet-bag was, and submitted it to the inspection of the officer, apparently to relieve himself from the suspicion of being a robber or felon, and while the officer was thus thrown off his guard, engaged in the examination of the carpet-bag, and had nearly finished, the defendant, who was unwatched, and behind the officer, attempted to, and did shoot, inflicting a dangerous wound. Had he, in fact, resisted the effort to arrest or search, and done the shooting while in the act of resistance, and the law was as claimed, there would be error; otherwise, there is none.
4. There was no error in the charge, “that nothing but necessary self-defense was an excuse, under the law, for shooting at another, nor in the failure of the Court to read to the jury, on .the request of counsel, the fourth section of the Constitution of the United States, in remarking that it did not apply to the case; that Ramsey, in making the arrest, did not violate that provision,” for the reason that nothing* else was relied on by the defense as an excuse for the shooting, and that whether Ramsey, in the arrest, was in violation of that article of the Constitution or not. still, under the facts of the case, the defendant was not justifiable in shooting Ramsey. Hence, upon the merits, the charge was wholly immaterial.
5. The Court stated to the jury, that the shooting was not disputed, but admitted. As this statement was true, and there was no issue upon it, there was no error in- the statement.
*4326. The evidence objected to, to-wit: “I got the stick from Mr. Stone, who said it belonged to the defendant; that I should be careful with it, that it was loaded, and that the defendant stopped at Mr. Bell’s;” further, “ I went into Mr. Bell’s house and looked on the register and found Mr. Stone’s and Mr. Thompson’s names and two others on the books,” were not offered as evidence of the guilt of the accused, but as circumstances which influenced Ramsey to suspect accused of being an accomplice of Stone, who was charged with a felony, and induced him to make the arrest. For this purpose, we think the evidence was, admissible, as would any other facts or information, on which the officer acted, that would tend to show that his suspicions were not without reasonable grounds.
7. We think the evidence was sufficient to support the verdict, and that the finding was not against law or the charge of the Court, and as there was no error in the rulings of the Court by which the defense of the prisoner was affected, the new trial is refused.
Judgment affirmed.